Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/8/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-4, 6-10, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wern et al. (US 2009/0322078 hereinafter “Wern”) in view of Boeing Co. (EP 2672156).

The following contains an alternative interpretation of Wern in view of Boeing Co. from the previous Office Action.

In regard to claims 1 and 10, Wern discloses a coupler for connecting a first fluid conveying member and a second fluid conveying member, the coupler comprising: 
a first coupler half (Fig. 1, 102a), 
a second coupler half (Fig. 1, 102b), and 
a conductive wire (Fig. 3, 152a); 
wherein at least one of the first coupler half and the second coupler half include an annular groove (Fig. 3, groove 150a) configured to receive at least a portion of the conductive wire (Fig. 3); the first coupler half and the second coupler half are configured to connect and circumferentially surround portions of the first and second fluid conveying members (Fig. 2C, 108a and 108b); and the conductive wire provides a portion of a conductivity path from a first end of the coupler to a second end of the coupler (Fig. 2C, 152a and 152b provides a conductivity path for 108a and 108b through 102a and 102b); and

Wern does not expressly disclose the conductive wire is a gasket made of non-metallic material and configured to contact one of the first fluid conveying member or second fluid conveying member along an entire circumferential length of the conductive gasket.
In the related field of fluid transport systems having an electrical configuration, Boeing Co. teaches a conductive gasket can be made of an elastomer (Fig. 9, 900 and 902 and in [0072], [0108], and [0118] discloses the O-rings can be made of elastic material which are non-metallic and the purpose of the O-rings are to conduct electricity as shown in the figure by the arrows) and contacts the entire circumferential surfaces of the coupling in which it provides conductivity (Fig. 9, 900 contacts the entire circumferential surface of 516 and 528 and 902 contacts the entire circumferential surface of 518 and 600).
It would have been obvious to one having ordinary skill in the art to have substituted the conductive wire of Wern for the conductive gasket made of non-metallic material of Boeing Co. in order to have the advantage of suitable conductivity through a material as taught by Boeing Co. in [0072] and [0108]. Furthermore, the conductive wire of Wern performs the same function as the conductive gasket of Boeing Co., and therefore the results of the substitution would have been predictable. See MPEP 2143(I)(B).
In re Leshin, 125 USPQ 416.
In regard to claim 2, Wern and Boeing Co. discloses the coupler of claim 1, and Wern further discloses including a hinge (Fig. 1, hinge 104) configured to connect the first coupler half and the second coupler half (Fig. 1).  
In regard to claim 3, Wern and Boeing Co. discloses the coupler of claim 1, and Wern further discloses including a latch (Fig. 1, latching assembly 106) configured to connect the first coupler half and the second coupler half (Figs. 1 and 2A).  
In regard to claim 4, Wern and Boeing Co. discloses the coupler of claim 1, and Wern further discloses the first coupler half and the second coupler half are comprised of conductive composite material or metal (In [0055] discloses the coupling assembly 100 which includes 102a and 102b can be made of metal materials).  
In regard to claim 6, Wern and Boeing Co. discloses the coupler of claim 1, and Wern further discloses the conductive gasket includes a first conductive gasket provided about the first end of the coupler (Fig. 2C, at 152a), and a second conductive gasket provided about the second end of the coupler (Fig. 2C, at 152b and see claim 1 for the teaching of gaskets by Boeing Co.).  
In regard to claim 7, Wern and Boeing Co. discloses the coupler of claim 6, and Wern further discloses the first conductive gasket is configured to contact a portion of said first fluid conveying member to provide a first conductivity path from the first fluid conveying member to the first end of the coupler (Fig. 2C, 152a contacts 108a to provide a conductive path to the first end at 152a), and the second conductive gasket is 
In regard to claims 8 and 9, Wern and Boeing Co. discloses the coupler of claim 6, and Boeing Co. does not expressly disclose the first conductive gasket and the second conductive gasket are each comprised of a plurality of separated segments.
It would have been obvious to one of ordinary skill in the art to have modified the gaskets of Boeing Co. as a plurality of separated segments, since it has been held that constructing a formerly integral structure into separate elements for a desirable use involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). See MPEP 2144.04(V)(C). In this case, forming the gaskets into separate pieces would allow for ease of installation as described in https://www.processpumpandseal.com/splitseals#:~:text=%E2%80%8BA%20split%20seal%20has,%E2%80%94an%20enormous%20time%2Dsaver!.   
In regard to claim 13, Wern and Boeing Co. discloses the coupler of claim 1, and Wern further discloses the conductive gasket has a portion that is configured to fit within a groove of the coupler and a portion that extends radially inward from the groove (Fig. 2C, 152a has a portion that fits in the groove and a portion which extends radially inward from the groove in order to contacts 108a and see claim 1 for the teaching of gaskets by Boeing Co.).  
In regard to claim 15, Wern and Boeing Co. discloses the coupler of claim 1, and Wern further discloses the conductive gasket is mechanically attached or connected to 
In regard to claims 16 and 17, Wern and Boeing Co. discloses the coupler of claim 1, and Wern further discloses the conductive gasket is attached or connected to the coupler via a conductive agent that comprises a bonding agent (Fig. 2C and in [0056] discloses an electrical conductive coating which can be applied to the groove 150a and is at least a bonding agent that contacts 152a in order to eliminate electrostatic charge buildup and see claim 1 for the teaching of gaskets by Boeing Co.).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wern (US 2009/0322078) in view of Boeing Co. (EP 2672156) and further in view of Bowman (US 2015/0176728).
In regard to claim 5, Wern and Boeing Co. discloses the coupler of claim 1, but does not expressly disclose the first coupler half and the second coupler half each include an annular groove configured to receive a portion of the conductive gasket.
In the related field of pipe couplers, Bowman teaches a first coupler half (Fig. 5A, 12) and a second coupler half (Fig. 5A, 14) each including an annular groove (Fig. 5A, groove 26) that receives a portion of a ring (Figs. 1A and 5A, ring 48).
It would have been obvious to one having ordinary skill in the art to have modified the gasket of Wern in view of Boeing Co. to include the gasket in both grooves of the first coupler half and the second coupler half in order to have the advantage of .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wern (US 2009/0322078) in view of Boeing Co. (EP 2672156) and further in view of Minor et al. (US 5,581,019 hereinafter “Minor”).
In regard to claims 11 and 12, Wern and Boeing Co. discloses the coupler of claims 1 and 10, but does not expressly disclose the conductive gasket includes conductive fibers or fillers or comprised of carbon.  
In the related field of conductive gasket, Minor teaches a gasket containing fiber conductive filler such as carbon black (Figs. 1 and 2, gasket 10 in 5:64-67 and 6:1-4)
It would have been obvious to one having ordinary skill in the art to have modified the gasket of Wern in view of Boeing Co. to include carbon black in order to have the advantage of monitoring lower pressure level changes in resistance as taught by Minor in 9:43-51.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wern (US 2009/0322078) in view of Boeing Co. (EP 2672156) and further in view of Raper et al. (US 2015/0260324 hereinafter “Raper”).
Wern and Boeing Co. discloses the coupler of claim 1, but does not expressly disclose the conductive gasket has a substantially square or rectangular portion that is configured to fit within a groove of the coupler, and a substantially triangular contact portion that extends radially inward from the groove.  

It would have been obvious to one having ordinary skill in the art to have modified the gasket of Wern in view of Boeing Co. to include a gasket having a rectangular portion and a triangular portion in order to have the advantage of ease of insertion of a pipe at an angle and retaining a gasket in a groove as taught by Raper in [0006].

Response to Arguments
Applicant's arguments filed 4/29/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that claim 18 has been amended to depend from claim 1 and requests a rejoinder of claims 18-22 upon the allowance of claim 1, however, claim 18 recites “A conductive gasket for a clamshell coupler as claimed in claim 1” is a recitation of intended use (See MPEP 2111-2115) and does not require the coupler of claim 1. Therefore, claim 18 is drawn to only the conductive gasket and not directly to claim 1 and only capable of being used in a clamshell coupler. As a result, claim 18 would not be eligible for a rejoinder upon allowance of claim 1.
In response to applicant’s argument that the bonding jumper wire 152a of Wern is not a gasket and does not seal along the entire circumferential length of conductive wire, however, see the updated rejection substituting the bonding jumper wire of Wern . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679